EXHIBIT 10.16

EMPLOYMENT AND NON-COMPETE AGREEMENT

THIS EMPLOYMENT AND NON-COMPETE AGREEMENT (this “Agreement”) dated October 17,
2011 and is effective as of August 1, 2011 (the “Effective Date”), between Nader
Pourhassan (“Employee”) and CytoDyn Inc., a Colorado corporation (the
“Company”). The Company and Employee are hereinafter sometimes referred to
collectively as the “Parties” or individually as a “Party.”

Background

The Company wishes to retain Employee’s services and to obtain certain
non-compete and non-disclosure protections from Employee. Employee is willing to
accept such employment on the terms and conditions set forth herein.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein the Company and Employee agree as follows:

1. Employment. The Company hereby employs Employee, and Employee hereby accepts
employment by the Company, on the terms and conditions hereinafter set forth.

2. Employee’s Duties. Employee’s duties shall include those which are designated
or assigned to his by the Company from time to time. Initially, Employee shall
serve as the Company’s Managing Director of Business Development.

3. Term of Employment. The Employee’s employment is on an “at will” basis.
Section 6 of this Agreement shall indefinitely survive termination of this
Agreement, however.

4. Compensation. For and in consideration of all services rendered by Employee
below on behalf of the Company, and the covenants and agreements of Employee set
forth below, the Company agrees to pay to Employee, and Employee agrees to
accept, the following compensation:

(a) a salary in the annualized amount of $200,000 for calendar year 2011, and
$225,000 for calendar year 2012 payable in accordance with the standard payroll
policies of the Company, less all withholdings required by law. The Company
shall review annually Employee’s job performance and Employee may be eligible,
upon a favorable evaluation by the Company, for a merit increase in accordance
with past custom and practice of the Company;

(b) a bonus payable in the sole and absolute discretion of the Board of
Directors, which is anticipated (but not committed) to range between twenty-five
percent to fifty percent of Employee’s salary for the year; and



--------------------------------------------------------------------------------

(c) pursuant to an August 4, 2011 meeting of the Board, the Board approved the
grant to Executive, effective as of the Execution Date, of non-qualified options
to purchase up to 500,000 shares of the Company’s common stock at an exercise
price of $2.00 per share, which was the Company’s stock price at the close of
business August 9, 2011. Twenty-Five percent (25%) or 125,000 shares vest on
each of July 31, 2012 and July 31, 2013, and the remaining 250,000 options vest
in 8 quarterly installments of 31,250 on October 31, 2013, January 31,
2014, April 30, 2014, July 31, 2014, October 31, 2014, January 31,
2015, April 30, 2015 and July 31, 2015; provided that Executive is in employment
on each such quarterly vesting date and no event of Cause, as that term is
defined in paragraph 8(d) below exists on such date or dates. All options expire
on July 31, 2016 (the “Expiration Date”). The other terms and conditions of the
Company’s grant of the options are set forth in the CytoDyn Inc. Stock Option
Award Agreement entered into between the Company and the Executive concurrently
herewith related to the above mentioned options.

5. Benefits. In addition to the compensation provided for in Section 4 herein,
Employee shall be entitled to participate in or receive benefits under all
benefit plans or programs available to employees of the Company. Employee shall
also be entitled to two (2) weeks of vacation leave with full pay during each
year of this Agreement. Such vacation time is to be approved by the Company’s
Chief Executive Officer.

6. Covenants of Employee. Employee does hereby covenant, agree and promise that
during the term of this Agreement, and thereafter to the extent specifically
provided in this Agreement:

(a) Employee will not actively engage, directly or indirectly, in any other
business except at the direction or upon the prior written approval of the
Company;

(b) Employee acknowledges that he has obtained and will continue to obtain in
the course of his employment hereunder knowledge of confidential matters
essential to the business and competitive position of the Company and its
Affiliates, including, without limitation, customer lists, business strategies,
financial information, and trade secrets that could unfairly disadvantage the
Company were Employee to engage in business activities competitive with the
Company. Employee therefore agrees that he shall not, at any time during his
employment hereunder and for a period of two years thereafter, accept employment
in the United States (other than the State of Oregon where such employment is
permitted during such period) as an officer, director or employee of, or be or
become the owner of one percent or more of the outstanding equity interest of,
or otherwise consult with any entity engaged in any business in which the
Company is engaged in at the time Employee’s employment ends.

(c) Employee recognizes and acknowledges that all records, documents, customer
lists, referral sources, financial information, trade secrets, methods,
techniques, processes, marketing and acquisition strategies and plans,
intellectual property (regardless of whether patentable or copyrightable),
formulas, computer print-outs, and other information of any kind, whether or not
complete and whether or not reduced to

 

2



--------------------------------------------------------------------------------

writing (collectively, the “Confidential Information”), obtained by Employee
with regard to the Company (or its Affiliates, employees, principals, customers,
or business associates) during the course of Employee’s employment, and not
generally known in the public domain, constitute valuable, unique and
proprietary assets of the Company or its Affiliates. Employee agrees that during
Employee’s employment hereunder, and following the termination of Employee’s
employment, whether the termination shall be voluntary or involuntary, or with
or without cause, or whether the termination is solely due to the expiration of
the term of this Agreement, Employee will not at any time, directly or
indirectly, disclose, disseminate, or publish any Confidential Information to or
for any other person, group, firm, corporation, or other entity, or utilize the
same for any reason or purpose whatsoever other than (i) for the benefit and at
the request of the Company, (ii) as may be required by law, (iii) Confidential
Information that becomes available in the public domain, or (iv) in connection
with obtaining advice from Employee’s legal counsel. Upon termination of this
Agreement, or at any time upon the request of the Company, Employee shall
promptly deliver to the Company all memoranda, notes, records, reports, manuals,
drawings, lists, formulas, and other documents (and all copies thereof) relating
to the business of the Company or its Affiliates and all property associated
there with, then possessed or under the control of Employee.

(d) Employee further agrees that during Employee’s employment and for a period
of two years following the termination of Employee’s employment, whether the
termination shall be voluntary or involuntary, or with or without cause, or
whether the termination is solely due to the expiration of the term of this
Agreement, Employee will not, in any manner or at any time, solicit or encourage
any person, firm, corporation, or other entity that is a customer, business
associate, or referral source of the Company or its Affiliates, and/or other
employees of the Company or its Affiliates, to cease doing business or terminate
their employment with the Company or its Affiliates.

(e) If any covenant or provision contained in this Section 6 is found to be
unreasonable in duration, geographical scope, or other character of restriction,
the covenant or provision shall not be rendered unenforceable thereby, but
rather the duration, geographical scope, or character of restriction of such
covenant or provision shall be deemed automatically reduced or modified with
retroactive effect to the extent necessary to render such covenant or provision
enforceable, and such covenant or provision shall be enforced as modified.

(f) The parties acknowledge and agree that damages in the event of a breach of
the provisions of Section 6 by Employee, though great and irreparable, would be
difficult to ascertain, and therefore the Company, in addition to and without
limiting any other remedy or right it may have and notwithstanding Section 13,
shall have the right to an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, and Employee hereby waives
any and all defenses he may have on the ground of inappropriateness of any such
equitable relief.

 

3



--------------------------------------------------------------------------------

(g) Definition of Affiliate. “Affiliate” means a person controlled by the
Company or the Company’s parent company if there is one.

7. Assignability. The obligations of Employee hereunder are personal and may not
be assigned or delegated by Employee or transferred to any manner whatsoever,
nor are such obligations subject to involuntary alienation, assignment or
transfer. The Company shall have the right to assign this Agreement and to
delegate all rights, duties and obligations hereunder, either in whole or in
part. Thus this Agreement shall be binding upon all successors and assigns.

8. Amendment and Waiver. This instrument contains the entire agreement of the
Parties and supersedes and replaces any prior employment agreements between the
Company or any affiliate and Employee, which prior employment agreement (if any)
is hereby terminated, effective as of the Effective Date of this Agreement, by
mutual agreement of the Parties. This Agreement may only be changed by written
instrument signed by the Party against whom enforcement of any waiver, change,
modification, extension or discharge is sought; however, the amount of
compensation to be paid to Employee for services to be performed for the Company
hereunder may be changed from time to time by the Parties by written agreement
without in any other way modifying, changing or affecting this Agreement or the
performance by Employee of any of the duties of his employment with the Company.
Any such written agreement shall be, and shall be conclusively deemed to be, a
ratification and confirmation of this Agreement, except as expressly set forth
in such written amendment. The waiver by either Party of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any subsequent breach thereof, nor of any breach of any other term or
provision of this Agreement.

9. Notice. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

 

If to Employee:

   Copy to:   

 

Nader Pourhassan

                                                    Attn:           

 

If to Company:

   Copy to:   

 

CytoDyn Inc.

110 Crenshaw Lake Road

Lutz, FL 33548

Attn: Chief Executive Officer

  

Holland & Knight LLP

100 North Tampa Street, Suite 4100

Tampa, FL 33602

Attn: Bernard A. Barton, Jr. Esq.

 

4



--------------------------------------------------------------------------------

Either party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Either
party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other party
notice in the manner herein set forth.

10. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be valid and enforceable under applicable law,
but if any provision of this Agreement shall be invalid, unenforceable or
prohibited by applicable law, then in lieu of declaring such provision invalid
or unenforceable, to the extent permitted by law (a) the Parties agree that they
will amend such provision to the minimal extent necessary to bring such
provision within the ambit of enforceability, and (b) any court of competent
jurisdiction may, at the request of either Party, revise, reconstruct or reform
such provision in a manner sufficient to cause it to be valid and enforceable.

11. Force Majeure . Neither of the Parties shall be liable to the other for any
delay or failure to perform hereunder, which delay or failure is due to causes
beyond the control of said Party, including, but not limited to: acts of God;
acts of the public enemy; acts of the United States of America or any state,
territory or political subdivision thereof or of the District of Columbia;
fires; floods; epidemics; quarantine restrictions; strikes and freight
embargoes. Notwithstanding the foregoing provisions of this Section 11 in every
case the delay or failure to perform must be beyond the control and without the
fault or negligence of the Party claiming excusable delay.

12. Recovery of Litigation Costs. If any action or other proceeding is brought
for the enforcement of this Agreement or any agreement or instrument delivered
under or in connection with this Agreement, or because of an alleged dispute,
breach, default or misrepresentation in connection with any of the provisions of
this Agreement, the successful or prevailing Party shall be entitled to recover
reasonable attorney’s fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.

13. Arbitration. Any and all disputes or controversies whether of law or fact
and of any nature whatsoever arising from or respecting this Agreement shall be
decided exclusively by arbitration by the American Arbitration Association in
accordance with its Commercial Rules except as modified herein.

(a) The arbitrator shall be selected as follows: in the event the Company and
Employee agree on one arbitrator, such arbitrator shall conduct the arbitration.
In the event the Company and Employee do not so agree, the Company and Employee
shall each select one independent, qualified arbitrator and the two arbitrators
so selected shall select the third arbitrator (the arbitrator(s) are herein
referred to as the “Panel”);

(b) Arbitration shall take place in Tampa, Florida, or any other location
mutually agreeable to the Parties. At the request of either Party, arbitration
proceedings will be conducted in the utmost secrecy; in such case all documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy, available for

 

5



--------------------------------------------------------------------------------

inspection only by the Company or Employee and their respective attorneys and
their respective experts who shall agree in advance and in writing to receive
all such information in secrecy until such information shall become generally
known. A majority of the Panel shall be able to award any and all relief,
including relief of an equitable nature, provided that punitive damages shall
not be awarded. The award rendered by a majority of the Panel may be enforceable
in any court having jurisdiction thereof;

(c) Reasonable notice of the time and place of arbitration shall be given to all
Parties and any interested persons as shall be required by law.

14. Governing Law. This Agreement and the rights and obligations of the Parties
shall be governed by and construed and enforced in accordance with the laws of
the State of Florida.

15. Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one instrument.

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date first written above.

 

CYTODYN INC. By:   /s/ Kenneth J. Van Ness   Kenneth J. Van Ness   Chief
Executive Officer

 

  /s/ Nader Pourhassan   Nader Pourhassan

 

6